Citation Nr: 1107850	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30 
of Title 38 of the United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service in the U.S. Navy from 
December 1995 to October 1997 and in the U.S. Army from August 
2005 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
denying eligibility for educational assistance benefits under 
Chapter 30 of Title 38 of the United States Code (Montgomery GI 
Bill) (hereafter "MGIB benefits").

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that a remand is necessary in order to accord the 
agency of original jurisdiction (AOJ) an opportunity to consider 
whether the Veteran is eligible for MGIB benefits under 38 C.F.R. 
§ 21.7042(b) for combined active duty and Selected Reserve 
service.  The Veteran clearly reported in her application and in 
both her Notice of Disagreement and VA Form 9 that she served for 
four years in the Naval Reserve after she was discharged from the 
U.S. Navy in October 1997 and that she received honorable 
discharges for these periods of service.  

The general service requirement under 38 C.F.R. § 21.7042(b) 
requires that an individual must serve at least two years of 
continuous active duty in the Armed Forces characterized by the 
Secretary concerned as honorable.  38 C.F.R. § 21.7042(b)(3).  It 
is clear that, here, the Veteran's period of service with the 
U.S. Navy was not for two years (only 22 months and 4 days) as 
required.  However, an exception to the general service 
requirement provides that an individual is exempt from serving 
two years on active duty as provided in paragraph (b)(3) of this 
section when the individual is discharged or released from the 
Armed Forces during those two years in the case of an individual 
discharged or released after 20 months of such service for the 
convenience of the Government.  38 C.F.R. § 21.7042(b)(6)(iv).  

In the present appeal, the RO has already conceded that the 
Veteran was discharged from service for the convenience of the 
Government.  In addition, it is clear that the Veteran served on 
active duty for more than 20 months prior to her discharge in 
October 1997 for the convenience of the Government.  What is not 
clear-and what has not been verified-is whether the Veteran 
served in the Selected Reserve for at least four continuous years 
as required by 38 C.F.R. § 20.7042(b)(4).  The Veteran's DD214 
for her period of U.S. Navy service from December 1995 to October 
1997 indicates that, upon discharge, she was transferred to the 
Navy Reserve giving credence to her report of having served 
therein.  However, there is no evidence to verify this service, 
which service would make the Veteran eligible for MGIB benefits 
under 38 C.F.R. § 21.7042(b).  Consequently, a remand is 
necessary to obtain such information.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to provide 
documentation of her service in the Naval 
Reserve after her October 1997 release from 
active duty in the U.S. Navy.  If the Veteran is 
unable to provide such documentation, then 
contact the National Personnel Records Center, 
or other applicable agency, and request that it 
verify the Veteran's Naval Reserve service and 
provide supporting documentation thereof.

2.  Then, readjudicate the Veteran's claim.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the Veteran.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


